PER CURIAM.
We affirm appellant’s conviction and sentence for robbery with a weapon. However, we agree with appellant that attorney’s fees and costs were improperly imposed against him in the final judgment after not being mentioned at the sentencing hearing. Because the written order does not properly conform to the oral pro*1375nouncement, we strike the fees and costs without prejudice to reimpose if the court follows proper procedures.
CAMPBELL, A.C.J., and THREADGILL and PATTERSON, JJ., concur.